         Case 1:19-cv-02212-SDA Document 32 Filed 03/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       3/10/2020
 Ranokhon Usmanova, et al.

                                Plaintiffs,
                                                            1:19-cv-02212 (SDA)
                   -against-
                                                            ORDER
 Mr. Kabob Restaurant, Inc. d/b/a Ravagh
 Persian Grill et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       This case contains claims under the Fair Labor Standards Act. On February 7, 2020, an

Order was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 29.) On March 9, 2020, the parties submitted their

proposed settlement agreement. (ECF No. 31.) Having reviewed the proposed settlement, the

Court finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015). The settlement is approved.

       Accordingly, this action is dismissed with prejudice and without costs, except as may be

stated in the settlement agreement. The Court shall retain jurisdiction for purposes of enforcing

the settlement agreement.

SO ORDERED.

DATED:        New York, New York
              March 10, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
